Citation Nr: 0728668	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  07-21 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disability, to include as secondary to a service-connected 
knee disability.     

2.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to a service-connected 
knee disability.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim for service 
connection for a lumbar spine disability, to include as 
secondary to a service-connected knee disability.  


FINDINGS OF FACT

1.  The claim for service connection for a lumbar spine 
disability was previously denied in a November 2001 RO 
decision.  The veteran did not appeal this decision.  

2.  Evidence received since the last final decision in 
November 2001 includes some evidence which is not cumulative 
or redundant, and which raises a reasonable possibility of 
substantiating the claim.
   
3.  The veteran's lumbar spine disability first manifested 
many years after his separation from service and is unrelated 
to his service or to any incident therein, and is not shown 
to be the result of or aggravated by his service-connected 
knee disability.  


CONCLUSIONS OF LAW

1.  The November 2001 RO decision that denied service 
connection for a lumbar spine disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen a 
claim for service connection for a lumbar spine disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  A lumbar spine disability was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of the service-connected knee disability.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2006);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In a November 2001 rating decision, the RO denied the 
veteran's claim for service connection for a lumbar spine 
disability.  The veteran did not appeal this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2005).  Thus, the November 2001 decision became 
final because the appellant did not file a timely appeal.

The claim for entitlement to service connection for a lumbar 
spine disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his claim in 
April 2006.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the November 2001 
denial consisted of the veteran's service medical records, 
the veteran's post-service VA and private medical records, 
and the veteran's statements.  VA found that there was no 
nexus between the veteran's current lumbar spine disability 
and service or his service-connected left knee disability, 
and the claim was denied.   
  
The veteran applied to reopen his claim for service 
connection for a lumbar spine disability in April 2006.  The 
Board finds that the evidence received since the last final 
decision was not previously submitted to agency decision 
makers and relates to an unestablished fact necessary to 
substantiate the claim.  

Newly received evidence includes an October 2006 medical 
opinion from the veteran's private treating physician.  The 
physician opined that the veteran's current lumbar spine 
disability was related to his service-connected knee 
disability.  The Board finds that the October 2006 medical 
report is both new and material evidence because the claim 
was previously denied due to the lack of a nexus between the 
veteran's current lumbar spine disability and service.  
Justus, 3 Vet. App. 510 (1992).  This evidence was not 
previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for 
service connection is reopened.  This does not mean that 
service connection is granted.  Rather, the merits of the 
claim for service connection will have to be reviewed on a de 
novo basis, as addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally, the Board notes that the discussion in the 
statement of the case essentially considered the veteran's 
claim on the merits, and the veteran was afforded a VA 
examination.  Also, the veteran has provided arguments 
addressing his claim on the merits.  The Board therefore 
finds that, given that the veteran had adequate notice of the 
applicable regulations, he would not be prejudiced by the 
Board's review of the merits of the claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F.3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, like arthritis, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.      

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The veteran contends that he is entitled to service 
connection on a secondary basis for his lumbar spine 
disability due to his service-connected knee disability.  

The veteran's service medical records are negative for any 
evidence of symptoms relating to a lumbar spine disability.  
He made no complaints regarding his spine at a January 1953 
separation examination, and his spine was found to have no 
abnormalities.  Since there were no recorded complaints of 
symptoms of a lumbar spine disability during approximately 
two years of service and the veteran's spine was found to be 
normal on examination at separation, the Board finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
lumbar spine disability.  38 C.F.R. § 3.303(b).  The first 
post-service medical evidence of record of a lumbar spine 
disability is a January 2001 private medical report where the 
veteran complained of pain radiating from the low back to the 
right hip to the knee that had been progressively more 
symptomatic over the previous two to three years.  He 
reported increased back pain if he sat for prolonged periods 
of time.  Examination showed trigger and tenderness over the 
L3-L4 and L4-L5 facets and paraspinous muscles, the bilateral 
sacroiliac joints, and the sciatic notch.  An MRI revealed 
anterolisthesis, multilevel spondylitic changes with disc 
desiccation and disc protrusion, facet hypertrophy, lateral 
recess encroachment with bilateral nerve root irritation, and 
bilateral lateral stenosis.  The diagnostic impression was 
that the veteran had an initial left knee process with 
Baker's cyst surgery that developed into osteoarthritis, 
which subsequently developed into a lumbar spine disability 
due to his splinted and antalgic gait.  

In a February 2001 private medical report, the veteran 
underwent neurologic reassessment.  Examination revealed 
unremarkable cognition, cranial nerves, motor, coordination, 
tendon reflexes, and sensation.  There was trigger and spasm 
at the L4-L5, L5, and S1 facets, trigger over the right 
sciatic notch, positive nerve root signature at 70 degrees on 
the right, and negative nerve root signature on the left.  
There was patchy hypesthesia in the distal lower extremities 
in a stocking distribution.  The physician found that the 
veteran's service-connected right knee joint dysfunction had 
led to additional processes, including his lumbar 
osteoarthritis, lumbar radiculitis, and progression of lower 
extremity dysfunction.  
  
On VA examination in June 2001, the veteran reported injuring 
his left knee in a training mishap during active duty.  He 
stated that he underwent a surgical procedure for Baker's 
cyst on the posterior aspect of his left knee, but that he 
continued to have flare-ups with his left knee afterwards.  
He reported that he had had an MRI of his back that showed 
some anterolisthesis at two levels in his back.  Examination 
revealed the veteran walking well on the flat of his feet and 
getting up on his toes well, but he had trouble getting up on 
his left heel.  Forward bend of his spine was at 30 degrees, 
extension of the spine was 15 degrees, and lateral bend was 
15 degrees bilaterally.  He had a step-off at L5-S1 
consistent with spondylolisthesis clinically, but there was 
no tenderness over the sciatic notches or the trochanters.  
Straight leg raising on the left went to 60 degrees with some 
discomfort around the left hip and low back.  Straight leg 
raising on the right went to 70 degrees with discomfort 
around the right hip and low back.  The diagnostic 
impressions were post-traumatic arthritis in the left knee 
and evidence of spondylolisthesis in the back.  The examiner 
opined that the spondylolisthesis could not be considered 
related to the left knee injury.  

In a February 2002 private medical report, the veteran 
complained of progressive back pain.  An MRI showed 
multilevel discogenic/spondylitic changes, anterior 
subluxation of L5 on S1, posterior and anterior disc 
protrusions, and moderate to severe neural foraminal 
narrowing and facet hypertrophy.  Neurological examination 
revealed trigger and spasm at the L3-L4, L4-L5 facets and 
paraspinous muscle on the right side greater than the left 
side, over the right sciatic notch, and over the right 
piriformis muscle.  The diagnoses were lumbar radiculitis and 
lumbar facet.  

A May 2002 VA examination was requested for a review of the 
claims file.  The examiner found that although it was 
possible that the veteran's left knee disability resulted in 
the development of a lumbar spine disability, he believed 
that it would be speculation to say that the knee disability 
significantly contributed to the spine disability.  He 
reasoned that the veteran's altered gait might put increased 
stress on his spine, but significant knee pain that 
diminished the amount of walking would also decrease the 
amount of stress on the spine.  He opined that it would be 
medical speculation to relate the veteran's back disability 
to his service-connected knee disability.  

On VA examination in September 2006, the veteran reported 
that the pain started around his left hip and radiated up 
into his low back on the left side, particularly when he put 
weight on his left leg.  Examination showed the veteran 
walking hesitantly and not stepping out on the left side.  He 
was able to get up on his heels and toes.  There was 
stiffness in the low back and some muscle tenderness in the 
paralumbar muscles, but there was no major spasm.  There was 
a definite step-off at L4-L5 on palpation of the lumbar 
spine.  There was no sciatic notch or trochanteric 
tenderness.  A review of x-rays showed first-degree 
spondylolisthesis of L4-L5 with other degenerative changes in 
the low back.  There was no additional loss of function due 
to fatigue, weakness, or lack of endurance and no additional 
loss of motion during flare-ups.  The examiner reviewed the 
entire case file and found that it was unlikely that the 
veteran's spondylolisthesis at L4-L5 was related to the 
service-connected knee disability because spondylolisthesis 
was not a secondary condition to any knee disabilities and 
was not caused by abnormal gait in the absence of any other 
contributing factor.  

In an October 2006 private medical report, examination of the 
veteran's spine revealed mild paraspinal discomfort to 
palpation and limited lumbar range of motion secondary to 
discomfort.  The diagnoses were lumbar osteoarthritis and 
lumbar radiculopathy.  The physician stated that the veteran 
originally injured his knee while in the military, which 
subsequently led to arthritis in the knee and a gait 
alteration that likely led to development of his back 
problems.  He agreed with the veteran's neurologist's opinion 
that a gait abnormality over a long period of time would 
contribute to the veteran's back disability.     

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached. The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place less probative value on the 
January 2001, February 2001, and October 2006 private medical 
opinions.  While the physicians related the veteran's lumbar 
spine disability to his service-connected knee disability, 
this appears to have been based primarily upon a history 
provided by the veteran, rather than upon a review of the 
evidence of record.  The filtering of the veteran's account 
of his military service through his physician does not 
transform the veteran's account into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Additionally, the Board finds that the private 
medical opinions are not supported by adequate rationale, as 
no explanation was given as to the link between the lumbar 
spine disability and the service-connected knee disability.  
If the examiner does not provide a rationale for the opinion, 
this weighs against the probative value of the opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).

The Board assigns greater weight to the June 2001, May 2002, 
and September 2006 VA examinations.  In placing greater 
weight on the VA medical opinions, the Board notes that the 
veteran's entire file was reviewed in detail and 
comprehensive examinations were performed.  Additionally, in 
forming their opinions, the May 2002 and September 2006 
examiners provided rationale as to why there was no 
relationship between the lumbar spine disability and knee 
disability.  The Board accordingly finds the June 2001, May 
2002, and September 2006 VA medical opinions to be the most 
probative as to whether the veteran's lumbar spine disability 
was related to his service-connected knee disability or any 
incident of service because the VA examiners based their 
opinions on a thorough review of the evidence in the 
veteran's file and records, a detailed medical examination, 
and adequate rationale.  

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
veteran's lumbar spine disability is in January 2001, 
approximately 48 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the Board finds that the evidence is 
against a finding of a direct nexus between military service 
and the veteran's current lumbar spine disability.  The 
evidence is also against a finding that the lumbar spine 
disability is a result of the veteran's service-connected 
knee disability.  In addition, arthritis was not diagnosed 
within one year of separation, so presumptive service 
connection for a lumbar spine disability is not warranted.  

The veteran contends that his current lumbar spine disability 
is related to his active service or left knee disability.  
However, as a layperson, he is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's lumbar 
spine disability developed in service.  Therefore, the Board 
concludes that the lumbar spine disability was not incurred 
in or aggravated by service.  In addition, the Board finds 
that the evidence is against a finding that the veteran's 
lumbar spine disability is proximately due to, the result of, 
or aggravated by his service-connected knee disability.  As 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2006 and November 
2006 and rating decisions in September 2006 and December 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2007 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for a lumbar spine disability.  
To this extent only, the appeal is granted.  

Service connection for a lumbar spine disability, to include 
as secondary to a service-connected knee disability, is 
denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


